Exhibit 10.1

 

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

GNC HOLDINGS, INC. 2011 STOCK AND INCENTIVE PLAN

 

AGREEMENT (the “Agreement”), dated as of                         , 20     (the
“Grant Date”), between GNC Holdings, Inc., a Delaware corporation (the
“Company”), and                                  (the “Participant”). 
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the GNC Holdings, Inc. 2011 Stock and Incentive Plan (the “Plan”).

 

1.                                       Grant of Restricted Stock Units.  The
Company hereby awards to the Participant [    ] restricted stock units (the
“RSUs”) as of the Grant Date.  Each RSU represents the right to receive one
share of Common Stock upon satisfaction of the vesting conditions in
Section 2(a).

 

2.                                       Terms of Retricted Stock Units.

 

(a)                                  Vesting.

 

(i)            The RSUs will vest in accordance with the following schedule,
provided that the Participant has not incurred a Termination prior to the
applicable vesting date:

 

Vesting Date

 

Percent Vested

 

 

 

 

 

First Anniversary of Grant Date

 

33-1/3%

 

 

 

 

 

Second Anniversary of Grant Date

 

33-1/3%

 

 

 

 

 

Third Anniversary of Grant Date

 

33-1/3%

 

 

(ii)           There shall be no proportionate or partial vesting in the periods
between the vesting dates and vesting shall occur only on each vesting date,
provided that no Termination has occurred prior to such date.

 

(iii)          When any RSUs become vested, the Company shall promptly (and in
no event later than 30 days after vesting) issue and deliver, unless the Company
is using book entry, to the Participant a stock certificate registered in the
name of the Participant representing one share of Common Stock (a “Share”) for
each vested RSU and deliver to the Participant any related Dividend Equivalents
(as defined below), subject to applicable withholding.  Upon payment of the
Shares, the vested RSUs will be deemed fully settled and will be cancelled.

 

(b)                                 Dividend Equivalents.  If the Company pays
cash or stock dividends on the Common Stock, an amount equal to (i) the dollar
amount of such cash dividend or (ii) the Fair Market Value of such stock
dividend will be credited to a dividend book entry account on behalf of the
Participant with respect to each vested and unvested RSU (a “Dividend
Equivalent”).  Credits on account of cash dividends will be held uninvested and
will not accrue interest.  Credits on account of stock dividends will be deemed
to be reinvested in shares of

 

1

--------------------------------------------------------------------------------


 

Common Stock.  All Dividend Equivalents will be paid in cash if and when the
corresponding RSUs vest.

 

(c)                                  Forfeiture.  The Participant shall forfeit
to the Company, without compensation, any and all unvested RSUs upon the
Participant’s Termination for any reason.  Additionally, in the event the
Participant engages in Detrimental Activity prior to, or during the one year
period after, any vesting of RSUs, all unvested RSUs shall be immediately
forfeited to the Company and the Participant shall pay to the Company an amount
equal to the Fair Market Value at the time of vesting of any RSU which had
vested in the period referred to above.

 

(d)                                 Withholding.  The Participant shall pay, or
make arrangements to pay, in a manner satisfactory to the Company, an amount
equal to the amount of all applicable foreign, federal, state, provincial and
local taxes that the Company is required to withhold at any time.  In the
absence of such arrangements, any statutorily required withholding obligation
may, as determined at the sole discretion of the Committee, be satisfied by
reducing the number of Shares otherwise deliverable to the Participant by a
number of Shares whose Fair Market Value on the applicable vesting date is equal
to the amount of taxes required to be withheld (disregarding any fraction of a
Share required to satisfy such tax obligations, which fractional amount due must
be paid instead in cash by the Participant).

 

(e)                                  Delivery Delay.  The delivery of any
certificate representing the Shares may be postponed by the Company for such
period as may be required for it to comply with any applicable foreign, federal,
state or provincial securities law, or any national securities exchange listing
requirements, and the Company is not obligated to issue or deliver any Shares
if, in the opinion of counsel for the Company, such issuance or delivery
constitutes a violation by the Participant or the Company of any provisions of
any applicable foreign, federal, state or provincial law or of any regulations
of any governmental authority or any national securities exchange.

 

3.                                       No Obligation to Continue Employment. 
This Agreement is not an agreement of employment.  This Agreement does not
guarantee that the Company or its Affiliates will employ or retain, or continue
to, employ or retain the Participant for any period of time, nor does it modify
in any respect the Company’s (or any Affiliate’s) right to terminate or modify
the Participant’s employment or compensation.

 

4.                                       Transferability.  The Participant is
prohibited to sell, transfer, pledge, hypothecate, assign or otherwise dispose
of the RSUs.  Any attempted sale, transfer, pledge, hypothecation, assignment or
other disposition of the RSUs in violation of the Plan or this Agreement shall
be void and of no effect and the Company shall have the right to disregard the
same on its books and records and to issue “stop transfer” instructions to its
transfer agent.

 

5.                                       Uncertificated Shares.  Notwithstanding
anything else herein, to the extent permitted under applicable foreign, federal,
state or provincial law, the Company may issue the Shares in the form of
uncertificated shares.  Such uncertificated shares shall be credited to a book
entry account maintained by the Company (or its designee) on behalf of the
Participant.  If

 

2

--------------------------------------------------------------------------------


 

thereafter certificates are issued with respect to the uncertificated shares,
such issuance and delivery of certificates shall be in accordance with the
applicable terms of this Agreement.

 

6.                                       Rights as a Stockholder.  The
Participant shall have no rights as a stockholder with respect to any Shares
unless and until the Participant has become the holder of record of the Shares,
and no adjustments will be made for dividends in cash or other property,
distributions or other rights in respect of any such Shares, except as otherwise
specifically provided for in this Agreement or the Plan.

 

7.                                       Provisions of Plan Control.  This
Agreement is subject to all the terms, conditions and provisions of the Plan,
including, without limitation, the amendment provisions thereof, and to such
rules, regulations and interpretations relating to the Plan as may be adopted by
the Committee and as may be in effect from time to time.  The Plan is
incorporated herein by reference.  By signing and returning this Agreement, the
Participant acknowledges having received and read a copy of the Plan and agrees
to comply with it, this Agreement and all applicable laws and regulations.  If
and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.  This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.

 

8.                                       Amendment.  To the extent applicable,
the Board or the Committee may at any time and from time to time amend, in whole
or in part, any or all of the provisions of this Agreement to comply with
Section 409A of the Code and the regulations thereunder or any other applicable
law and may also amend, suspend or terminate this Agreement subject to the terms
of the Plan.  Except as otherwise provided in the Plan, no modification or
waiver of any of the provisions of this Agreement shall be effective unless in
writing by the party against whom it is sought to be enforced.  This Agreement
is intended to comply with the applicable requirements of Section 409A of the
Code relating to “short-term deferrals” thereunder, and shall be limited,
construed and interpreted in a manner so as to comply therewith.

 

9.                                       Notices.  Any notice or communication
given hereunder shall be in writing and shall be deemed to have been duly given
when delivered in person, or by regular United States mail, first class and
prepaid, to the appropriate party at the address set forth below (or such other
address as the party shall from time to time specify):

 

If to the Company, to:

 

GNC Holdings, Inc.

300 Sixth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Chief Legal Officer

 

with a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP

2049 Century Park East

Suite 3200

 

3

--------------------------------------------------------------------------------


 

Los Angeles, California 90067
Attention: Philippa M. Bond

 

If to the Participant, to the address on file with the Company.

 

10.                                 Miscellaneous.

 

(a)                                  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

(b)                                 This Agreement shall be governed and
construed in accordance with the laws of Delaware (regardless of the law that
might otherwise govern under applicable Delaware principles of conflict of
laws).

 

(c)                                  This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one contract.

 

(d)                                 The failure of any party hereto at any time
to require performance by another party of any provision of this Agreement shall
not affect the right of such party to require performance of that provision, and
any waiver by any party of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right under this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

GNC HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

 

 

 

PARTICIPANT

 

 

 

 

 

By:

 

 

 

Name:

 

Employee ID Number:

 

 

4

--------------------------------------------------------------------------------